By the Court.
This is a petition for the registration of title to a parcel of land in Salem. The case comes before us on appeal from a decision of the Land Court ordering a decree in favor of the petitioner. The findings of fact made by the Land Court in the absence of evidence must be accepted as final. The chain of title of the petitioner comes through a sale regularly made on an execution issued after judgment against the respondent in favor of the tax collector of Salem, in an action on which attachment was made on September 29, 1916.* At that time there was an attachment of the same real estate made on January 4, 1915, upon a writ brought by one Wadsworth against the respondent, returnable to the Superior Court in Suffolk County on the first Monday of February, 1915. No such writ was entered in Suffolk County and certificate to that effect was filed in the registry of deeds for the southern district of Essex County, and notation thereof was duly made on the margin of the record of the attach*228ment; but such writ was entered in court in Essex County where it was pending until it went to judgment in November, 1919, on which the officer’s return showed attachment of all the respondent’s real esta'te in the southern district of Essex County. No certified copy of that writ appears to have been deposited in the Essex registry of deeds.
These facts constituted no notice to the purchaser at the execution sale under whom the petitioner claims title, and do not affect her rights. R. L. c. 167, §§ 59, 60, now G. L. c. 223, §§63,64. Cheshire v. Briggs, 2 Met. 486. Coffin v. Ray, 1 Met. 212. Ryder v. Brockton Savings Bank, 235 Mass. 476, 480. Pomroy v. Stevens, 11 Met. 244. There is nothing in Baker v. Baker, 125 Mass. 7, and cases of that kind, at all at variance with this conclusion.
Even if the Wadsworth attachment had been valid at the time as against the attaching creditor through whose sale the petitioner claims, there is nothing in law to prevent such later attaching creditor from proceeding with his execution sale, taking his risk that the earlier attachment will not be perfected by a judgment and levy. Owen v. Neveau, 128 Mass. 427, 431.
If it be assumed in favor of the respondent but without so deciding that her requests for rulings are before us, there was no reversible error in denying them all. The ruling of the Land Court respecting the sixth request was sufficiently favorable to the respondent.
The case at bar is governed in every particular by Solovicos v. MacLachlan, 236 Mass. 402.
Order for decree affirmed.

 This action is referred to in the respondent’s requests for rulings as “the Quinn case.”